October 29, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  CASPIAN OIL SERVICES, INC. AND JAMES W. REYNOLDS, Appellants

NO. 14-12-00535-CV                          V.

                      SE MANAGEMENT, LLC, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, SE
Management, LLC, was heard on the transcript of the record. We have inspected
the record and find no error in the judgment. We order the judgment of the court
below AFFIRMED.

       We order appellants, Caspian Oil Services, Inc. and James W. Reynolds,
jointly and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.